Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155606                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  THOMAS M. KOHLOFF,                                                                                      Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 155606
                                                                    COA: 335124
                                                                    MCAC: 14-000016
  CHRYSLER GROUP, LLC,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 2, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2017
           t1017
                                                                               Clerk